Willson, Judge.
Defendant has appealed from a conviction of the offense of playing at a game with cards in a house for retailing spirituous liquors. His learned counsel, in concluding their able brief, appeal to the sympathies of this court in the following touching language: “ The counsel for this defendant, moves the Court of Appeals to tears, if possible, in behalf of this appellant, whose reputation has been called in question by designing men, who by some means forced their corporeal presence on an unsuspecting court as a body of grand' jurymen, and presented the bill of indictment when only six members of the aforesaid body concurred in finding the same. While it is true the appellant has but little means (his pocket is as light as the gossamer that floats in a midsummer day; his worldly goods could be packed in a chestnut shell), his reputation is at stake, he being a member of some church—his counsel at this time are unable to state accurately what denomination, as they have seen him attending all the churches in Belton, and seemingly with a devotion as earnest as that evinced by Culver, Wesley, and even Paul Denton. It is not of the amount of the fine im*220.posed that the defendant complains; it is the rash and foolish ruling of the county judge, and the concurrence of the jury that found the defendant guilty. The defendant feels that he has been in the hands of the Philistines, and he appeals to the •Court of Appeals to redress his wrongs.”
It is claimed by counsel that the indictment was not concurred in by nine of the grand jury. It does not appear from the record that such was the fact, but on the contrary the record shows that the indictment was presented in accordance with law. (Code Crim. Proc., Arts. 414, 522.) It would have been indeed •strange if every member of the grand jury had not concurred in the indictment, when the proof most positively established that the defendant had played at a game with cards in a house for retailing spirituous liquors.
It is further claimed that the indictment is defective in not alleging that the house in which the playing occurred was “ then •and there” used for the retail of spirituous liquors. We think •the indictment in all respects is sufficient.
It is further claimed that the entry of the presentment of the indictment in the District Court is insufficient. It is as follows: “April 14, A. D. 1882. Now, on this day, the grand jury came into open court, headed by their foreman, and, a legal quorum •being present, presented and delivered to the judge of the court, in open court, the following bills of indictment, which were ■thereupon ordered to be filed, to wit:
“The State of Texas )
“ v. [File No. 2079. >• Playing cards in a saloon.”
This entry, under the previous law, would perhaps have been insufficient (Denton v. The State, 3 Texas Ct. App., 635), in that it does not correctly state the offense charged. (Pasch. Digest, Arts. 2857, 2858.) But since the revision, it is not required that -the entry should state the offense charged. (Code Grim. Proc., Art. 415.) We think the entry in this case is in strict compli-ance with the law.
It seems from the record that when this cause was transferred from the District to the Count} Court it was accompanied with a defective certificate from the clerk of the District Court, and for this reason the cause was, upon motion of the defendant, ■dismissed in the County Court for want of jurisdiction. Thereupon the county attorney procured from the clerk of the Dis*221trict Court another certificate, which he had filed in the cause, and proceeded with the prosecution. While this proceeding, as presented by the record, was irregular, still we do not think it was such error as demands a reversal of the judgment. This court has held that where the certificate is defective it may be amended, or a new one obtained (McDonald v. The State, 7 Texas Ct. App., 113), and it was proper for the county attorney in this cause to have filed a correct certificate; but this should have-been done in reply to the motion to dismiss. But we do not think that the dismissal of the cause barred its further prosecution. When a correct certificate was filed it renewed the case, and gave jurisdiction of the same to, the court in the same man-, ner and to the same extent as if there had been no previous action of the court therein.
In response to the eloquent appeal of counsel in behalf of their-unfortunate client, we will say that we have carefully considered the points of this case, with the desire and purpose to redress his wrongs to the extent of our lawful authority. But we have failed to perceive wherein he has been wronged. That he played at a game with cards in a house for retailing spirituous, liquors was proved beyond question. This was a plain violation of the law, and doubly reprehensible in one of his moral reputation and devotional piety. That the defendant, in an evil hour, fell into the hands of Philistines, we do not doubt, but we-think his counsel are mistaken as to who these Philistines were. They were not the grand jurors who presented this indictment, but the “light-fingered” habitues of the “Crystal saloon.” We trust that the result of this prosecution may be beneficial to the-defendant, and cause him in the future to avoid the alluring temptations of the card table. The judgment is affirmed.

Affirmed.

Opinion delivered May 23, 1883.